

115 HR 970 IH: Opportunity Zone Extension Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 970IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Burchett (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the qualified opportunity zone tax incentive, and for other purposes.1.Short titleThis Act may be cited as the Opportunity Zone Extension Act of 2021. 2.Extension of election and gain deferral periods until December 31, 2028(a)Extension of election periodSection 1400Z–2(a)(2)(B) of the Internal Revenue Code of 1986 is amended by striking December 31, 2026 and inserting December 31, 2028. (b)Extension of deferral periodSection 1400Z–2(b)(1)(B) of such Code is amended by striking December 31, 2026 and inserting December 31, 2028.(c)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 13823 of Public Law 115–97.